Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 06/14/2022. 
Claims 1, 6, 8, 12, 14, 19 are amended and pending. Claims 2-5, 7, 9-11, 13, 15-18 and 20 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 and 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 12, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0275512 A1) in view of Chen et al. (US 2019/0289661 A1) and Intel (a 3GPP document, “TP on agreed NR inactive aspects” as cited in IDS). 

Regarding claims 1, 14, Wu discloses a method for controlling an RRC state in a UE initiated RRC connection resume procedure (see fig. 2, describes a UE initiated RRC connection resume procedure), or a terminal device comprising: 
A processor (see fig. 4, 402); a transmission device (see fig. 4, 410); a memory for storing instructions executable by the processor (see fig. 4, 404); wherein the processor is configured to control the transmission device to: 
in a UE initiated RRC connection resume procedure, sending, by a terminal device which is in an inactive state, a radio resource control (RRC) connection resume request message to a network device (see fig. 6-7, discloses a terminal in inactive state, sending resume request); 
receiving, by the terminal device, an RRC connection release message sent from the network device in response to the connection resume request message (see fig. 6-7, discloses connection release message in response to request), the RRC connection release message carrying first indication information which indicates a target state of the terminal device (see par. 0054-0057, discloses including an indication in the release message to indicate that the terminal is to stay in inactive mode); and 
entering, by the terminal device, the target RRC state based on the first indication information (see par. 0054-0057, fig. 6-7, discloses terminal entering in inactive state based on the received release message);
wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message carrying configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal device uses the configuration information that is carried in RRC connection release message (see par. 0054, discloses release message including configuration information such as resume id, which is used in transitioning from the inactive state).
Wu does not explicitly disclose but Intel discloses the RRC connection release message carrying first indication information which indicates an RRC inactive state of the terminal device or when the first indication information does not indicate the RRC inactive state, entering, by the terminal device, an RRC idle state based on the first indication information (see section 2.5 and 5.3.8 at page 5, particularly discloses a UE trying to resume a connection, and using RRC connection release message with cause to put the UE in inactive or idle state); and 
wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message carrying at least one of I-RNTI, RAN DRX cycle, and periodic RAN notification area update timers after entering the RRC inactive state, the terminal device uses the at least one of I-RNTI, RAN DRX cycle, and periodic RAN notification area update timers (see page 10, Agreements, bullet 3-4, discloses message that configures UE in inactive state can configure parameters including I-RNTI, DRX and periodic timer). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an explicit indication of state transition indicator within the connection release message as described by Intel. 
The motivation for doing so would be to allow notifying the UE explicitly of state. 
Wu does not disclose wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message not carrying the at least one of I-RNTI, RAN DRX cycle, and periodic RAN notification area update timers, after entering the RRC inactive state, the terminal device uses locally stored at least one of I-RNTI, RAN DRX cycle, and periodic RAN notification area timers. 
Intel discloses that when a UE is configured to operate in inactive state, it is configured with the mobility information as described above (see Id.). It also discloses that when it communicates over certain bearer, such as SRB0, the parameters are not sent. When this happens, there would be no choice for UE but to use the locally stored parameters that were configured initially.  Additionally, Chen discloses for example configuring a UE in an inactive state with configuration parameters over dedicated signaling (see par. 0050, bullet 4, i.e. initial configuration of parameters). It further discloses that parameters, such as DRX continue to be used when a UE moves to one new cell in RNA area in inactive state (par. 0050, bullet 7, i.e. when an update is performed for RNA, using similar technique in Wu and Intel, UE would be sent a message with RNA update but would be using the same DRX). It further discloses that a UE in an inactive state can be moved back to inactive state to support RNA update use case (see par. 0053, bullet 1-3).  In other words, these elements describes that a configuration parameter for inactive state can be configured when a UE is initially configured to operate in inactive state and when it attempts to resume the connection, in an effort to update the RNA, it can be indicated to stay in the inactive state while using the previously configured parameters. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message not carrying configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal device uses locally stored configuration information that corresponds to the RRC inactive state as described by Chen. 
The motivation for doing so would be to allow utilizing preconfigured parameters when parameters cannot be communicated such as when performing SRB0 type communications (see par. 0053).

Regarding claim 8, Wu discloses a method for controlling an RRC state in a UE initiated RRC connection resume procedure, comprising: 
receiving, by a network device, a radio resource control (RRC) connection resume request message sent from a terminal device which is in an inactive state (see fig. 6-7, discloses a terminal in inactive state, sending resume request); and 
sending, by the network device, an RRC connection release message to the terminal device in response to the connection resume request message (see fig. 6-7, discloses connection release message in response to request), the RRC connection release message carrying first indication information which indicates a target RRC state of the terminal device (see par. 0054-0057, discloses including an indication in the release message to indicate that the terminal is to stay in inactive mode); so that the terminal device enters the target RRC state based on the first indication information (see par. 0054-0057, discloses including an indication in the release message to indicate that the terminal is to stay in inactive mode), wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message carrying configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal device uses the configuration information that is carried in RRC connection release message (see par. 0054, discloses release message including configuration information such as resume id, which is used in transitioning from the inactive state).
Wu does not explicitly disclose but Intel discloses the RRC connection release message carrying first indication information which indicates an RRC inactive state of the terminal device or when the first indication information does not indicate the RRC inactive state, entering, by the terminal device, an RRC idle state based on the first indication information (see section 2.5 and 5.3.8 at page 5, particularly discloses a UE trying to resume a connection, and using RRC connection release message with cause to put the UE in inactive or idle state); and 
wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message carrying at least one of I-RNTI, RAN DRX cycle, and periodic RAN notification area update timers after entering the RRC inactive state, the terminal device uses the at least one of I-RNTI, RAN DRX cycle, and periodic RAN notification area update timers (see page 10, Agreements, bullet 3-4, discloses message that configures UE in inactive state can configure parameters including I-RNTI, DRX and periodic timer). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an explicit indication of state transition indicator within the connection release message as described by Intel. 
The motivation for doing so would be to allow notifying the UE explicitly of state. 
Wu does not disclose wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message not carrying the at least one of I-RNTI, RAN DRX cycle, and periodic RAN notification area update timers, after entering the RRC inactive state, the terminal device uses locally stored at least one of I-RNTI, RAN DRX cycle, and periodic RAN notification area timers. 
Intel discloses that when a UE is configured to operate in inactive state, it is configured with the mobility information as described above (see Id.). It also discloses that when it communicates over certain bearer, such as SRB0, the parameters are not sent. When this happens, there would be no choice for UE but to use the locally stored parameters that were configured initially.  Additionally, Chen discloses for example configuring a UE in an inactive state with configuration parameters over dedicated signaling (see par. 0050, bullet 4, i.e. initial configuration of parameters). It further discloses that parameters, such as DRX continue to be used when a UE moves to one new cell in RNA area in inactive state (par. 0050, bullet 7, i.e. when an update is performed for RNA, using similar technique in Wu and Intel, UE would be sent a message with RNA update but would be using the same DRX). It further discloses that a UE in an inactive state can be moved back to inactive state to support RNA update use case (see par. 0053, bullet 1-3).  In other words, these elements describes that a configuration parameter for inactive state can be configured when a UE is initially configured to operate in inactive state and when it attempts to resume the connection, in an effort to update the RNA, it can be indicated to stay in the inactive state while using the previously configured parameters. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein in response to the target RRC state being an RRC inactive state and the RRC connection release message not carrying configuration information corresponding to the RRC inactive state, after entering the RRC inactive state, the terminal device uses locally stored configuration information that corresponds to the RRC inactive state as described by Chen. 
The motivation for doing so would be to allow utilizing preconfigured parameters when parameters cannot be communicated such as when performing SRB0 type communications (see par. 0053).

Regarding claims 6, 12, 19, Wu discloses the method wherein the RRC connection resume request message carries indication information for indicating a reason for the RRC connection resume, wherein the indication information for indicating the reason for the RRC connection resume is used by the network device to determine the target state of the terminal device in a connection resume procedure (see par. 0009, discloses a cause in the resume request for indication).

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Applicant first argument is with respect to WU. Applicant argues that Wu does not disclose configured parameters as described in the claims. Examiner respectfully disagrees. Specifically referring to rejection, the rejection uses Intel and Chen to explicitly disclose the specific parameters used by UE and configured in release message as described by Intel and Chen. Because examiner did not rely on Wu, arguments with respect to WU are not persuasive. 
Applicant with respect to Intel reference, argues that it is directed to RAN initiated RRC connection release message procedure that is different from UE initiated RRC connection release message presently recited in claims. Examiner disagrees. Wu discloses UE initiated RRC connection resume procedure and the modification are performed to primary reference. In fact, even if one were to argue, because Intel particularly discloses using release message to configure UE in inactive state with configured parameters, then it is obvious in view of Wu, which also discloses using release message to configure a UE to be inactive state. They are both essentially doing the same thing regardless of UE initiated or RAN initiated, the goal is to configure the UE in an inactive state. As such, the arguments with respect intel are not persuasive. 
With respect to Chen, Applicant argues that present claims are different because Chen uses MSG4 rather than a RRC release message to move UE back in to inactive state. Intel, at page within agreement section, describes that MSG4 or release message can be configure a UE in same way. As such the use of MSG4 with release message is considered obvious to one having ordinary skill in the art. Applicant further argues that Chen fails to disclose that when the specific parameters are not included, the UE uses locally stored parameters. Examiner respectfully disagrees. For example, as explained in the rejection, during RNA update, a release message or MSG4 can configure a UE with new RNA parameter, but a UE can be configured to use the same original DRX parameter. As such, Applicant argument are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466